Exhibit 10.2

 

FIFTH AMENDMENT TO REVOLVING NOTE

 

This Fifth Amendment to Revolving Note (the “Fifth Amendment”) is made as of
this 11th day of January, 2011 by and between RBS Citizens, National
Association, successor by merger with Citizens Bank of Massachusetts (the
“Bank”) having a principal office located at 28 State Street, Boston,
Massachusetts 02108 and CRA International, Inc., formerly known as Charles River
Associates Incorporated (the “Borrower”), a Massachusetts corporation having an
office at the John Hancock Tower, 200 Clarendon Street, T-33, Boston,
Massachusetts 02116-5092 to that certain Revolving Note dated January 14, 2004
executed by the Borrower in favor of the Bank (the “Note”).  Any capitalized
terms not otherwise defined herein shall have the same meanings designated in
the Note.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower did on January 14, 2004 execute, seal and deliver to the
Bank the Note which Note was amended by a First Amendment to Revolving Note
dated as of March 29, 2005, a Second Amendment to Revolving Note dated as of
June 20, 2005, a Third Amendment to Revolving Note dated as of May 16, 2007, and
a Fourth Amendment to Revolving Note dated as of August 18, 2009; and

 

WHEREAS, the Borrower has requested that the Bank extend the maturity date of
the Note;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of whereof is hereby
acknowledged, it is hereby agreed by and between the Borrower and the Bank as
follows:

 

1.                                      The Note is hereby amended by replacing
the maturity date of April 30, 2012 with April 30, 2014.

 

2.                                      The Note, as amended hereby, shall
remain in full force and effect and all terms hereof are hereby ratified and
confirmed by the Borrower.  Except for specifically provided herein, all other
terms and conditions of the Note shall remain in full force and effect.

 

3.                                      The Borrower by its execution of this
Fifth Amendment in the space provided below, represents, warrants and agrees
that the Borrower has no claims, defenses, counterclaims or offsets against the
Bank in connection with the Note or any of the other documents executed in
connection therewith and, to the extent that any such claim, defense,
counterclaim or offset may exist, the Borrower by its execution of this Fifth
Amendment in the space provided below, hereby affirmatively WAIVES and RELEASES
the Bank from same.

 

1

--------------------------------------------------------------------------------


 

4.                                      This Fifth Amendment shall take effect
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

 

5.                                      Any and all references to the Note and
any instrument previously and now hereafter executed by the Borrower shall be
deemed to refer to the Note as amended by this Fifth Amendment and any future
amendments hereafter entered into between the Borrower and the Bank.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date and year first above written as a sealed instrument.

 

 

WITNESS:

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Wayne D. Mackie

 

 

Executive Vice President,

 

 

Treasurer and Chief Financial

 

 

Officer

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David Nussbaum

 

 

Vice President

 

2

--------------------------------------------------------------------------------

 